Page 1 of 1
Case 2:19-cr-00642-VAP Document17 Filed 10/30/19 Page1lofi1 Page ID #:139

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:19-CR-00642 Recorder: CS _10/30/2019 Date: 10/30/2019

Present: The Honorable Charles F. Eick, U.S. Magistrate Judge

 

 

 

 

Court Clerk: Stacey Pierson Assistant U.S. Attorney: Elisa Fernandez
[United States of America v. ||Attorney Present for Defendant(s) ||Language ||Interpreter
IMAAD SHAH ZUBERI THOMAS P. O'BRIEN
BOND-PRESENT RETAINED

 

 

 

 

 

 

 

 

 

 

 

 

PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE.
Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Information.

Defendant acknowledges receipt of a copy and waives reading thereof.

Waiver of Indictment submitted, accepted by the court and filed.

This case is assigned to the calendar of District Judge Virginia A. Phillips.
Counsel are ordered to contact clerk regarding setting a date for guilty plea.

Counsel are directed to contact the Judge's CRD: Beatriz Herrera at (213) 894-3480 to set dates for the guilty plea and all
further proceedings.

First Appearance/Appointment of Counsel: 00 : 00
PIA: 00: 05
Initials of Deputy Clerk: SP by TRB

 

|
CR-85 (09/12) CRIMINAL MINUTES - ARRAIGNMENT Page 1 of 1

10/31/2019
